DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that uses the word “means,” and is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Fastening means” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification identifies the fastening means as feature 5 including bonding, interlocking, mechanical (screwing/riveting) and thermally welding.  
This application includes one or more claim limitations that uses the word “means,” and is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is “Interlocking means” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification identifies the fastening means as feature 51/52 as the interlocking means, and describes them as a groove/rib combination.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8-9, 11, 13-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 6, claim 6 recites, “said shell parts” in the last line.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “said at least two shell parts” and will be interpreted as such.
Re claim 8, claim 8 recites, “it” in line 3.  Numerous elements are introduced and thus, it is unclear as to which this language refers.  It appears this language refers to “the radioprotective building block” and will be interpreted as such.
In addition, claim 8 recite, “it consist of a brick, a slab, a lintel.”  This implies that the block consists of all 3 of these items.  However, it appears impossible to consist of all three.  It appears this language is intended to recite, “it consists of a brick, a slab or a lintel” and will be interpreted as such.  
Re claim 9, claim 9 recites, “it” in line 3.  Numerous elements are introduced and thus, it is unclear as to which this language refers.  It appears this language refers to “the radioprotective building block” and will be interpreted as such.
Re claim 11, claim 11 is directed to, “A shell…for a radioprotective building bock according to claim 1.”  First, the shell is already introduced in claim 1, and thus, it is unclear whether this is the same or a different shell.  Second, claim 11 is drawn only to a shell, but depends on claim 1, directed to the block.  Thus, it is unclear whether the 
 Re claim 13, claim 13 recites, “it” in line 3.  Numerous elements are introduced and thus, it is unclear as to which this language refers.  It appears this language refers to “the radioprotective building block” and will be interpreted as such.
Re claims 15-20, claims 15-20 recite, “according to any claim x” in line 1-2.  It is unclear whether these claims are intended to depend from a single claim or multiple claims.  It appears this language refers to “according to claim x” and will be interpreted as such.
Re claim 15-20, claim 15 -20 are directed to, “A shell…for a radioprotective building bock according to claim x.”  First, the shell is already introduced in claim 1, and thus, it is unclear whether this is the same or a different shell.  Second, claims 15-20 are each drawn only to a shell, but depends on claim 1, directed to the block.  Thus, it is unclear whether the features of claim 1 which do not pertain to the shell are required.  For the purposes of this examination, this language will be interpreted as requiring all limitations of the claim form which each depends. 
Claim 14 is rejected as being dependent on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-11, 15-18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by FR1360058 (supplied by Applicant).
Re claim 1, FR1360058 discloses a radioprotective building block (Fig. 2) for building a wall that is able to form a screen against ionizing radiation (Page 1 paragraph of the English translation), wherein said radioprotective building block (1) (Fig. 2) comprises: 
- a core (2) (interior to the envelope, see Page 3 last paragraph of the English translation regarding filling), made of at least one radioprotective material (lead, as in Page 3 last paragraph of the English translation regarding filling), and 
- a shell (3) (the envelope, see the last paragraph of Page 3), enclosing said core (2) (interior to the envelope, see Page 3 last paragraph of the English translation regarding filling), comprising at least one shell part (4) (the envelope) that is fitted around said core (2) (interior to the envelope, see Page 3 last paragraph of the English translation regarding filling.
Re claim 2, FR1360058 discloses the radioprotective building block according to claim 1, wherein said at least one shell part (4) (the envelope) is made of a plastic material and/or a metallic material (Page 3 last paragraph).
Re claim 3, FR1360058 discloses the radioprotective building block according to claim 2, wherein said at least one shell part (4) is made of a non-radioprotective material (Applicant’s specification lists plastic and steel as examples of non-radioprotective material, and page 3 last paragraph of the reference includes plastic and steels as envelope materials).
Re claim 4, FR1360058 discloses the radioprotective building block according to claim 2, said core (2) (interior to the envelope, see Page 3 last paragraph of the English translation regarding filling) is made of lead or a lead alloy (Page 3 last paragraph including lead).
Re claim 5, FR1360058 discloses the radioprotective building block according to claim 2, said at least one shell part (4) (envelope) is held around said core (2) (the filling of Page 3) using fastening means (5) (Fig. 1, see Page 1 second paragraph describing a two part envelope with welding).
Re claim 8, FR1360058 discloses the radioprotective building block according to claim 1, wherein it consists of a brick (Page 1 second paragraph), a slab, a lintel.
Re claim 9, FR1360058 discloses the radioprotective building block according to claim 1, wherein it consists of a parallelepipedal brick, a chevron-patterned brick (Page 1 second paragraph), or a portion of cylindrical shell.
Re claim 10, FR1360058 discloses the radioprotective building block according to claim 2, wherein the core (2) (interior to the envelope, see Page 3 last paragraph of 
Re claim 11, FR1360058 discloses the radioprotective building block according to claim 1, wherein said shell (3) (the envelope), adapted to enclose (Fig. 2) the core (2) (interior to the envelope, see Page 3 last paragraph of the English translation regarding filling), is consisted of at least one shell part (4) (the envelope of Fig. 2) capable of being held around said core (2) (interior to the envelope, see Page 3 last paragraph of the English translation regarding filling) using fastening means (5) (Fig. 1, page 1 describing welding together).
Re claim 15, FR1360058 discloses the radioprotective building block according to claim 2, wherein said shell (3) (the envelope), adapted to enclose (Fig. 2) the core (2) (interior to the envelope, see Page 3 last paragraph of the English translation regarding filling), is consisted of at least one shell part (4) (the envelope of Fig. 2) capable of being held around said core (2) (interior to the envelope, see Page 3 last paragraph of the English translation regarding filling) using fastening means (5) (Fig. 1, page 1 describing welding together).
Re claim 16, FR1360058 discloses the radioprotective building block according to claim 3, wherein said shell (3) (the envelope), adapted to enclose (Fig. 2) the core (2) (interior to the envelope, see Page 3 last paragraph of the English translation regarding filling), is consisted of at least one shell part (4) (the envelope of Fig. 2) capable of being 
Re claim 17, FR1360058 discloses the radioprotective building block according to claim 4, wherein said shell (3) (the envelope), adapted to enclose (Fig. 2) the core (2) (interior to the envelope, see Page 3 last paragraph of the English translation regarding filling), is consisted of at least one shell part (4) (the envelope of Fig. 2) capable of being held around said core (2) (interior to the envelope, see Page 3 last paragraph of the English translation regarding filling) using fastening means (5) (Fig. 1, page 1 describing welding together).
Re claim 18, FR1360058 discloses the radioprotective building block according to claim 5, wherein said shell (3) (the envelope), adapted to enclose (Fig. 2) the core (2) (interior to the envelope, see Page 3 last paragraph of the English translation regarding filling), is consisted of at least one shell part (4) (the envelope of Fig. 2) capable of being held around said core (2) (interior to the envelope, see Page 3 last paragraph of the English translation regarding filling) using fastening means (5) (Fig. 1, page 1 describing welding together).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 12-14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR1360058 (supplied by Applicant) in view of Nam et al (“Nam”) (US 8,820,023).
Re claim 6, FR1360058 discloses the radioprotective building block according to claim 5, wherein the shell (3) (Fig. 1, envelope) is consisted of at least two shell parts (4) (Fig. 1, page 1 describing welding together), but fails to disclose wherein in that the fastening means (5) comprise interlocking means (51, 52) between said shell parts (4).
However, Nam discloses wherein in that the fastening means (5) (121/122) comprise interlocking means (51, 52) (121/122) between said shell parts (4) (100a/100b).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the radioprotective building block of FR1360058 wherein in that the fastening means (5) comprise interlocking means (51, 52) between said shell parts (4) as disclosed by Nam in order to allow for snap-fit removal and assembly of the parts of the shell without the need for tools, allowing for removal of ½ a shell for maintenance and repair or replacement, which reduces costs.
Re claim 12, FR1360058 as modified discloses the radioprotective building block according to claim 6, said core (2) (interior to the envelope, see Page 3 last paragraph of the English translation regarding filling) is made of lead or a lead alloy (Page 3 last paragraph including lead).
    Re claim 13, FR1360058 discloses the radioprotective building block according to claim 6, wherein it consists of a parallelepipedal brick, a chevron-patterned brick (Page 1 second paragraph), or a portion of cylindrical shell.
Re claim 14, FR1360058 as modified discloses the radioprotective building block according to claim 13, said core (2) (interior to the envelope, see Page 3 last paragraph of the English translation regarding filling) is made of lead or a lead alloy (Page 3 last paragraph including lead).
Re claim 19, FR1360058 as modified discloses the radioprotective building block according to claim 6, wherein said shell (3) (the envelope), adapted to enclose (Fig. 2) the core (2) (interior to the envelope, see Page 3 last paragraph of the English translation regarding filling), is consisted of at least one shell part (4) (the envelope of Fig. 2) capable of being held around said core (2) (interior to the envelope, see Page 3 last paragraph of the English translation regarding filling) using fastening means (5) (Fig. 1, page 1 describing welding together).

Claim(s) 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR1360058 (supplied by Applicant) in view of Charriere (US 4,980,214).
Re claim 7, FR1360058 discloses the radioprotective building block according to claim 1, but fails to disclose wherein said at least one shell part (4) is made of a thermo-shrinkable film.
However, Charrier discloses wherein characterized in that said at least one shell part (4) (2) is made of a thermo-shrinkable film (Col 4 lines 9-21).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the radioprotective building block of FR1360058 wherein said at least one shell part (4) is made of a thermo-shrinkable film as disclosed by Charrier in order to provide improvement of mechanical characteristics and effective protection against the environment (Col 4 lines 9-21).    
Re claim 20, FR1360058 as modified discloses the radioprotective building block according to claim 7, wherein said shell (3) (the envelope), adapted to enclose (Fig. 2) the core (2) (interior to the envelope, see Page 3 last paragraph of the English translation regarding filling), is consisted of at least one shell part (4) (the envelope of Fig. 2) capable of being held around said core (2) (interior to the envelope, see Page 3 last paragraph of the English translation regarding filling) using fastening means (5) (Fig. 1, page 1 describing welding together).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635